                                                                        ,_


AO 455 (Rev. 01/09} Waiver ofan Indictment
                                                                                                           Earre,n Dis ;au
                                                                                                                        trfctofNC
                                         UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of North Carolina

                   United States of America ·                   )
                              v.                                )            Case No.   5:20-CR-305-1M
              CHARLES ANTHONY PITTMAN                           )
                                                                )
                              Defendant                         )

                                                WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indi~tmenr and consent to prosecution by
information.




Date: _---=-c09=/2=9"-'--'/2=0=2=-0_ _
                                                                                               Defendant 's signature




                                                                                                Allen W. Rogers
                                                                                        Printed name ofdefendant's attorney



                                                                         2~1£ fV)'(c/4/d ?i      Judge 's signature


                                                                               Richard E. Myers II. United States District Judge
                                                                                           Judge 'sprinted name and title
